11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                       JUDGMENT

JSPAZ Guardian Energy Services,              * From the 118th District Court
LLC d/b/a Guardian Energy Services,            of Howard County,
and Jackson Thompson, as Guarantor,            Trial Court No. 54288.

Vs. No. 11-20-00245-CV                       * June 10, 2021

Avalanche Equipment, LLC,                    * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Appellants’ agreed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Appellants.